Per Curiam.

The plaintiff had no right to discharge the judgment or compound with the defendant, without leave of the court. (Sess. 11. c. 9. s. 7. 1 Bos. & Pull. 18. Stra. 167.) But the plaintiff had a right to receive payment of the judgment, and discharge it; the statute providing (sess. 30. c. 43.) that any person might prosecute the action for the penalty, and that one moiety should belong to him, and the other moiety, when recovered, should be paid into the treasury of the state. The plaintiff was trustee for a moiety of the judgment, and a payment to him would discharge the defendant.
Motion denied.